[Cite as State v. Fleeton, 2016-Ohio-5484.]



                            STATE OF OHIO, MAHONING COUNTY
                                   IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO                                    )
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )           CASE NO. 15 MA 0180
VS.                                              )
                                                 )                  OPINION
DEQUANN FLEETON                                  )
                                                 )
        DEFENDANT-APPELLANT                      )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from the Court of
                                                 Common Pleas of Mahoning County,
                                                 Ohio
                                                 Case No. 14 CR 870 B

JUDGMENT:                                        Reversed and remanded.

APPEARANCES:
For Plaintiff-Appellee                           Attorney Paul Gains
                                                 Mahoning County Prosecutor
                                                 Attorney Ralph Rivera
                                                 Assistant Prosecutor
                                                 21 West Boardman Street, 6th Floor
                                                 Youngstown, Ohio 44503-1426

For Defendant-Appellant                          Attorney Katherine Rudzik
                                                 26 Market Street, Suite 904
                                                 Youngstown, Ohio 44503-1505

JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                 Dated: August 19, 2016
                                                                                  -2-


DeGENARO, J.

       {¶1}   Defendant–Appellant, DeQuann Fleeton, appeals the trial court's
judgment convicting him of aggravated riot and involuntary manslaughter and
sentencing him accordingly. Appointed appellate counsel for Fleeton has filed a no-
merit brief and a request to withdraw as counsel pursuant to Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.E.2d 493 (1967), and State v. Toney, 23 Ohio App.2d
203, 262 N.E.2d 419 (1970). After conducting an independent review of this case, the
appeal is not frivolous and there exists one meritorious issue; specifically that the trial
court failed to make any consecutive sentence findings prior to sentencing Fleeton.
Accordingly, the judgment of the trial court is reversed and the matter remanded for
resentencing with respect to the imposition of concurrent or consecutive sentence.
                            Facts and Procedural History
       {¶2}   Fleeton was charged with aggravated riot, a fourth-degree felony, and
involuntary manslaughter, a first-degree felony, in connection with the death of
Shawn Cortez. Fleeton, along with several co-defendants were accused of
participating in a course of conduct that ultimately led to Cortez's death. It was
alleged that two groups planned to meet to fight and that several members of both,
although not Fleeton, brandished firearms during the encounter. Ultimately Cortez, a
member of Fleeton's group, was shot and killed by co-defendant David Jenkins, a
member of the other group. A superceding indictment was later issued, but the
charges against Fleeton remained the same.
       {¶3}   Fleeton was arraigned, pled not guilty and counsel was appointed after
retained counsel withdrew; he later waived his speedy trial rights. Without entering
into a plea agreement, Fleeton pled no contest to both charges; during the hearing
the trial court had a colloquy with Fleeton regarding the rights he would give up by
pleading no contest.
       {¶4}   At the sentencing hearing for Fleeton and co-defendant Rontrell White,
the prosecutor provided a factual background for the incident, including playing a cell
phone video, and explained what sentences others charged in the incident had
                                                                                -3-


received, and/or sentence terms the prosecutor recommended for them, along with
their respective roles in the situation that led to Cortez's death. The prosecutor
explained Fleeton was one of the men who, although not armed, was at the "front of
the pack[,] * * * leading the way * * * yelling at the other group to come back[,]" after
that group had begun to retreat from the conflict. The prosecutor also noted that
Fleeton was out on bond on a weapon charge when the incident took place. Defense
counsel advocated for community control, or alternatively, the minimum sentence of
three years, based upon Fleeton's level of involvement. The prosecutor countered
that a light sentence was insufficient given the facts of this case. After being
addressed by the trial court, Fleeton made a statement in mitigation of punishment.
       {¶5}   After considering the record, the pre-sentence investigation, any victim
impact statements, the purposes and principles of sentencing and the seriousness
and recidivism factors under R.C. 2929.11 and .12, the trial court sentenced Fleeton
to six months for aggravated riot and five years for involuntary manslaughter to be
served consecutively, but concurrently with the sentence for the prior weapons
charge that was pending at the time of this incident. The trial court also imposed a
five-year mandatory term of post-release control and explained the ramifications of
violating post-release control. Fleeton was given jail time credit along with future days
while he awaited transfer to the state institution
                                    Anders Review
       {¶6}    An attorney appointed to represent an indigent criminal defendant may
seek permission to withdraw if the attorney can show that there is no merit to the
appeal. See generally Anders, 386 U.S. 738. To support such a request, appellate
counsel is required to undertake a conscientious examination of the case and
accompany his or her request for withdrawal with a brief referring to anything in the
record that might arguably support an appeal. Toney, 23 Ohio App.2d at 207.
Counsel's motion must then be transmitted to the defendant in order to assert any
error pro se. Id. at syllabus. The reviewing court must then decide, after a full
examination of the proceedings and counsel's and the defendant's filings, whether
                                                                                 -4-


the case is wholly frivolous. Id. If deemed frivolous, counsel's motion to withdraw is
granted, new counsel is denied, and the trial court's judgment is affirmed. Id.
Counsel filed a no-merit brief but Fleeton failed to file a pro-se brief.
       {¶7}   Fleeton pled no contest to both indicted charges. Unlike a guilty plea, a
no contest plea does not preclude a defendant from asserting on appeal that the trial
court erred in ruling on pre-trial motions; for example, motions to suppress or motions
to dismiss. State v. Delarosa, 11th Dist. No. 2003-P-0129, 2005-Ohio-3399, ¶ 25.
Here there are no issues that arose prior to the plea. Fleeton did not file a motion to
suppress. He executed a speedy trial waiver early in the proceedings; thus there was
no need to file a motion to dismiss.
       {¶8}   Turning to the no contest plea, "'[a]lthough a plea of no contest does
not admit a defendant's guilt, Crim.R. 11(C) requires that the same procedure be
followed by the trial court in accepting pleas of guilty and no contest in felony cases.'"
State v. Huff, 7th Dist. No. 13 BE 37, 2014-Ohio-5513, ¶ 13, quoting State ex rel.
Stern v. Mascio, 75 Ohio St.3d 422, 662 N.E.2d 370 (1996). A plea must be made
knowingly, voluntarily and intelligently. State v. Sarkozy, 117 Ohio St.3d 86, 2008–
Ohio–509, 881 N.E.2d 1224, ¶ 7. If it is not, it has been obtained in violation of due
process and is void. State v. Martinez, 7th Dist. No. 03 MA 196, 2004–Ohio–6806, ¶
11, citing Boykin v. Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274
(1969). When determining the voluntariness of a plea, this court must consider all of
the relevant circumstances surrounding it. State v. Johnson, 7th Dist. No. 07 MA 8,
2008–Ohio–1065, ¶ 8, citing Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25
L.Ed.2d 747 (1970).
       {¶9}   The trial court must engage in a Crim.R. 11(C) colloquy with the felony
defendant in order to ensure the plea is knowing, voluntary and intelligent. State v.
Clark, 119 Ohio St.3d 239, 2008–Ohio–3748, 893 N.E.2d 462, ¶ 25–26. During the
colloquy, the trial court is to provide the defendant specific information, including
constitutional and nonconstitutional rights being waived. Crim.R. 11(C)(2); State v.
Francis, 104 Ohio St.3d 490, 2004–Ohio–6894, 820 N.E.2d 355.
                                                                             -5-


       {¶10} The constitutional rights are to: a jury trial, confront one's accusers,
compel witnesses to testify, protection from self-incrimination, and the state prove
guilt beyond a reasonable doubt. Crim.R. 11(C)(2)(c); State v. Veney, 120 Ohio St.3d
176, 2008–Ohio–5200, 897 N.E.2d 621, ¶ 19–21. A trial court must strictly comply
with these requirements. Id. at ¶ 31; State v. Ballard, 66 Ohio St.2d 473, 477, 423
N.E.2d 115 (1981). Strict compliance does not require a rote recitation but whether
the trial court explained these rights to the defendant in a reasonably intelligible
manner. Id. at paragraph two of the syllabus.
       {¶11} The nonconstitutional rights are: the effect of the defendant's plea, the
nature of the charges; the maximum penalty; if applicable, advisements on post-
release control and ineligibility for probation/community control sanctions; and that
the trial court may immediately proceed to judgment and sentencing. Crim.R.
11(C)(2)(a)(b); Veney, 120 Ohio St.3d 176 at ¶ 10–13; Sarkozy, 117 Ohio St.3d 86,
at ¶ 19–26. The trial court must substantially comply with these requirements. State
v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). Substantial compliance
means the defendant understands the rights he is waiving and the consequences
under the totality of the circumstances.   Id. at 108. The defendant must additionally
demonstrate prejudice: that he otherwise would not have entered the plea. Veney,
120 Ohio St.3d 176 at ¶ 15 citing Nero, 56 Ohio St.3d at 108.
       {¶12} A review of the colloquy demonstrates that the trial court's advisement
of Fleeton's constitutional and nonconstitutional rights complied with Crim.R. 11(C),
and Fleeton indicated he understood he was waiving these rights. Accordingly, the
plea was knowingly, voluntarily, and intelligently entered.
       {¶13} Regarding sentencing, we review a felony sentence to determine
whether it is clearly and convincingly unsupported by the record or is otherwise
contrary to law. R.C. 2953.08(G)(2); State v. Marcum, Slip Opinion 2016-Ohio-1002,
¶ 1.
       {¶14} Fleeton was afforded his allocution rights pursuant to Crim.R. 32(A)(1);
the trial court asked him directly if he had anything to say before it pronounced
                                                                               -6-


sentence. The trial court properly notified Fleeton that upon his release he would be
subject to a mandatory five-year post-release control term and notified him about the
ramifications of violating post-release control. R.C. 2967.28(C).
       {¶15} Fleeton's six-month sentence for aggravated riot, a fourth degree
felony, and five-year sentence for involuntary manslaughter, a first degree felony, fall
within the statutory prison term ranges. R.C. 2929.14(A)(1) and (A)(4). The trial court
considered R.C. 2929.11, R.C. 2929.12 and R.C. 2929.13 and properly imposed jail-
time credit.
       {¶16} Finally, the trial court imposed consecutive sentences. In this regard,
R.C. 2929.14(C)(4) requires three findings: that consecutive sentences are 1)
necessary to protect the public from future crime or to punish the defendant; 2) not
disproportionate to the seriousness of the defendant's conduct and the danger the
defendant poses to the public; and 3) one of three alternative findings set out in
subsections: a) the defendant was under post-release control, specified statutory
community control, or awaiting trial/sentencing; b) the offenses were committed
during a course of conduct and the harm was so great/unusual that a single term
does not reflect the seriousness of the defendant's conduct; or c) the defendant's
criminal history demonstrates the need to protect the public from future crime by the
defendant. R.C. 2929.14(C)(4).
       {¶17} The findings supporting consecutive sentences must be made both at
the sentencing hearing and in the entry. State v. Bonnell, 140 Ohio St.3d 209, 2014–
Ohio–3177, 16 N.E.3d 659, ¶ 37. But a trial court is not required to state reasons
supporting its findings or use magic or talismanic words, so long as it is apparent the
court conducted the proper analysis. State v. Jones, 7th Dist. No. 13 MA 101, 2014–
Ohio–2248, ¶ 6; see also Bonnell at ¶ 37. Post-Bonnell, we may liberally review the
entire sentencing transcript to discern whether the trial court made the requisite
findings. Bonnell at ¶ 29. However, as demonstrated by the outcome in Bonnell—the
Supreme Court reversed and remanded Bonnell's sentence because the trial court
failed to make a proportionality finding—there are limits to that deference. Bonnell at
                                                                                  -7-


¶ 33–34. After a reviewing court determines the findings have been made, the court
"must also determine whether the record contains evidence in support of the trial
court's findings." State v. Correa, 7th Dist. 13 MA 23, 2015–Ohio–3955, ¶ 76, citing
Bonnell at ¶ 29.
       {¶18} Here, the trial court made no reference to R.C. 2929.14(C)(4) during the
sentencing hearing and no findings at all relative to its requirements:

               Therefore, the court has considered the statements of counsel,
       defendants, rule 11 agreements and the PSIs and presentence
       investigation reports [sic], et cetera. The Court finds under 2929.11, to
       punish the defendant and protect the public; 2929.12, recidivism
       factors; and 2929.13, guidance by degree of felony; that a nonprison
       sanction, of course, would demean the seriousness of the offense and it
       would not protect the public or properly punish the defendant, and
       there's a greater likelihood of recidivism. Therefore, it's the order of this
       Court that the defendant be sentenced to * * *

       {¶19}    Although the trial court provided reasons for its decision to impose a
prison term as opposed to community control, it made no consecutive sentences
findings. Nor did the sentencing entry make reference to the statute or the required
findings:

               Pursuant to R.C. 2929.13(C), the Court finds that the Defendant
       is not amenable to community control and that prison is consistent with
       the purposes of R.C. 2929.11.
               Further, the court finds that a term of imprisonment is
       commensurate with, and not demeaning to, the seriousness of the
       offender's conduct and its impact on the victim and inconsistent with
       sentences for similar crimes by similar offenders.

       {¶20} Accordingly, the judgment of the trial court is reversed in part, and the
                                                                         -8-


matter remanded for a limited sentencing hearing for the trial court to determine
whether to impose Fleeton's sentences concurrently or consecutively.



Waite, J., concurs.

Robb, J., concurs.